Citation Nr: 1046422	
Decision Date: 12/13/10    Archive Date: 12/20/10	

DOCKET NO.  08-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and, if so, whether the 
claim may be allowed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in 2006 from the Boston VARO that 
determined the Veteran had not submitted sufficient new and 
material evidence to warrant a reopening of his previously denied 
claim of entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  By rating decision dated in March 1997, service connection 
for PTSD was denied.  That decision is final.  

2.  Received on September 28, 2005, was the Veteran's reopened 
claim for service connection for PTSD.  

3.  The evidence of record reveals a principal psychiatric 
diagnosis of PTSD.

4.  The Veteran has presented credible testimony and mental 
health-care professionals have given him a principal psychiatric 
diagnosis of PTSD attributable to experiences while in service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2010).

2.  The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In view of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010)) need not be discussed.  The Board notes that 
there has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.  The Veteran has provided 
testimony before a Decision Review Officer at the Boston RO in 
November 2007 and before a Traveling Veterans Law Judge in 
Boston, Massachusetts, in September 2010.  Transcripts of both 
proceedings have been reviewed and associated with the claims 
file.

Pertinent Legal Criteria

New and Material Evidence

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen a previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Service connection for PTSD was previously denied in a 
March 1997 rating decision.  The Veteran did not appeal that 
determination and it, therefore, became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202.  If, however, new and 
material evidence is received with respect to a claim which has 
been disallowed, the claim will be reopened, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
last prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new and 
material evidence," all evidence submitted since the last prior 
final decision must be considered.  Id.  

Evidence of record at the time of the 1997 decision included a 
December 1996 statement from the Veteran, VA outpatient reports 
dated in 1996, and an unanswered letter to the Veteran dated in 
January 1997 asking him for more specific information with regard 
to his claimed military service stressors.  It was noted that in 
the evidence available for review, there was no confirmed 
diagnosis of PTSD.  It was also noted no reply had been received 
to warrant a request for more detailed information to allow 
verification of the Veteran's account of his experiences.  

Evidence received since the final decision in 1997 includes a 
November 2005 communication from a VA staff clinical psychologist 
who expressed his professional opinion that the Veteran met the 
criteria for a diagnosis of PTSD as a result of trauma 
experienced in the military.  The psychologist noted the Veteran 
had been treated at the VA Medical Center in Bedford, 
Massachusetts, since 2002.  

Additional medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD. 

This new medical evidence of a nexus to service relates to an 
unestablished fact necessary to substantiate the claim, and 
presents a reasonable possibility of substantiating the claim.  
Hence, the claim is reopened with the submission of new and 
material evidence, and VA must review the claim in light of all 
the evidence, both new and old.  38 C.F.R. § 3.156.  

Pertinent Law and Regulations with Regard to Service Connection

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(b); a link, established by medical evidence, between 
current symptoms and inservice stressors; and credible supporting 
evidence that the claimed inservice stressor actually occurred.  
38 C.F.R. § 3.304(f).

If a stressor claimed by evidence is related to the Veteran's 
fear of hostile military or terroristic activity and a VA 
psychiatrist or psychologist, or psychologist or psychiatrist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  For purposes of this paragraph, "fear of 
hostile military or terroristic activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual potential improvised explosive 
device; a vehicle embedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psychophysiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded, there must 
be:  (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431(2006); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Each of the above elements must be met or denial of 
service connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence 
in the claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board's analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Copies of VA medical records pertaining to treatment and 
evaluation of the Veteran on various occasions for the past 
several years reveal a principal psychiatric diagnosis of PTSD.  

The Veteran has been consistent in referring to one incident in 
particular that traumatized him while in service.  He states that 
was an occasion when a fellow soldier was run over and killed by 
a tank during a training exercise.  VA has attempted to obtain 
corroborating information with regard to this accident, but was 
informed by the National Personnel Records Center that there was 
"no search possible.  No morning reports were created for Navy."  
As a result, the Board is forced to rely on the evidence that is 
of record.  That evidence, as noted above, refers to a principal 
psychiatric diagnosis of PTSD.  The Veteran has been examined by 
several different mental health-care professionals and each of 
them has given the Veteran a diagnosis of PTSD.  The Board sees 
no reason to question the Veteran's credibility.  While it would 
have been preferable to have had more corroboration with regard 
to the reported claimed stressful incident, the Board 
acknowledges that all reasonable doubt is to result in favor of 
the Veteran.  Accordingly, the Board finds that service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


                        
____________________________________________
	V. L . JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


